                   Case 21-10457-LSS            Doc 169         Filed 04/09/21                  Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

     In re:                                                      Chapter I I

     MOBITV, INC., el a/.,1                                      Case No.          2l-10457 (LSS)

                                     Debtors                     Jointly Administered



                             SUPPLEMENTAL AFFIDAVIT OF SERVICE

        I, Dominic DiConti, depose and say that I am employed by Stretto, the claims and noticing
agent for the Debtors in the above-captioned cases.

       On or before April 7, 2021, at my direction and under my supervision, employees of Stretto
caused the following documents to be served via first-class mail on the service list attached hereto
as Exhibit A, pursuant to USPS forwarding instructions:

      a       Notice of Telephonic Section 341 Meeting (Docket No. 63)

      a       Notice of Chapter 11 Bankruptcy Case (Docket                No.7l)


Dated: April9,2021                                                                      \
                                                                                  Dominic DiConti

A notary public or other officer completing this certificate verifies only the identity of the individual
who signed the document to which this certificate is attached, and not the truthfulness, accuracy, or
validity of that document.

State of California,
County of Orange

Subscribed and sworn to (or affirmed) before me on this 9th day of April, 2021, by Dominic
DiConti, proved to me on the basis o1'satisfactory evidence to be the person who appeared before
me.



Signature:             :    P----                                   r,,\
                                                                  /.'X-::{\
                                                                 lt#|},';
                                                                 Vq(.lry
                                                                              STEpHAN,E M, OELCAOO
                                                                                 puDli( caI'fornid
                                                                              Hot,t.v
                                                                               o,anqecountv
                                                                            Comm,ssr-o.   22888]4
                                                                                            '
                                                                   \rJr!/By Corm. Lrfrte\ Mav 17, ?021




I   The Debtors in these chapter I I cases and the last four digits of each Debtor's U.S. tax identification number are
asfollows: MobiTV, lnc. (2422) and MobiTV Service Corporation (8357). The Debtors' mailing address is 1900
Powell Street,9th Floor, Emeryville, CA 94608.
Case 21-10457-LSS   Doc 169   Filed 04/09/21   Page 2 of 3




                    Exhibit A
                                              Case 21-10457-LSS         Doc 169      Filed 04/09/21   Page 3 of 3

                                                                       Exhibit A
                                                                 Served Via First-Class Mail
                     Name                       Attention            Address 1              Address 2        Address 3     City     State    Zip
        Big Sky Venture Capital III, LLC Attn: Christina Byron PO Box 2462                                             Truckee      CA    96160-2462
        Ride Television Network, Inc.    Attn: Michael Fletcher 2001 Beach St       Ste 201                            Fort Worth   TX    76103-2310
        T-Mobile USA                     c/o MERU               Attn: Nick Campbell 725 Ponce De Leon Ave NE # 2       Atlanta      GA    30306-4329




In re: MobiTV, Inc., et al.
Case No. 21-10457 (LSS)                                                                                                                         Page 1 of 1
